 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6    KEENAN BYRD,

 7                                  Plaintiff,             Case No. C18-0215-RSM

 8           v.
                                                           ORDER OF DISMISSAL
 9    SEATTLE POLICE OFFICER BONESTEEL,

10                                  Defendant.

11

12          The Court, having reviewed plaintiff’s amended complaint, the parties’ stipulation for

13   dismissal, the Report and Recommendation of the Honorable Mary Alice Theiler, United States

14   Magistrate Judge, and the remaining record, hereby finds and ORDERS as follows:

15          (1)     The Report and Recommendation is approved and adopted;

16          (2)     Plaintiff’s amended complaint (Dkt. 11), and this action, are DISMISSED with

17   prejudice and without costs to either party; and

18          (3)     The Clerk is directed to send copies of this Order to plaintiff, to counsel for

19   defendant, and to the Honorable Mary Alice Theiler.

20          DATED this 7 day of May 2019.

21

22                                                A
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE

     ORDER OF DISMISSAL - 1
